COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Annunziata
Argued at Alexandria, Virginia


MARCELLA DENISE BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1574-01-4                   JUDGE RICHARD S. BRAY
                                                AUGUST 6, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                     Alfred D. Swersky, Judge

          Sterling Park Sandow (Andrea Moseley,
          Assistant Public Defender; Office of the
          Public Defender, on brief), for appellant.

          Stephen R. McCullough, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Marcella Denise Brown (defendant) was convicted in a bench

trial for possession of a firearm by a convicted felon in

violation of Code § 18.2-308.2.    On appeal, she complains the

trial court erroneously admitted "scientific" evidence that was

not disclosed pursuant to her pretrial "written request for

discovery under Rule 3A:11."    Absent such testimony, defendant

challenges the sufficiency of the evidence to prove she possessed

a "firearm" within the intendment of Code § 18.2-308.2.    Finding

no error, we affirm the conviction.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

                                 I.

     On the evening of November 21, 2000, defendant, a convicted

felon, "highly intoxicated," "drunk," "knocked" at Angela

Anderson's door.   When Anderson appeared at the door, defendant

asked "to speak to Darnell," "a young lady" inside the residence.

As Anderson turned and summoned Darnell, she noticed defendant

"pointing" "a long narrow object" at her and "pushed [defendant]

back," "shut the door" and telephoned police.

     Alexandria Police Officer J. Pohlmeyer responded to

Anderson's report of "a woman with a gun, who was struggling with

and threatening to shoot people off site."   Upon arrival, Anderson

explained defendant's conduct to Pohlmeyer, and he advised police

to be on the "lookout" for a "[b]lack female, wearing a red coat."

In response, Officer Mayfield "moved into the area" and soon

located defendant walking with Earl Sitton, "[a]bout three blocks"

from the Anderson residence.   Acting on Sitton's directions,

Mayfield, accompanied by Investigator McGowan, located a "Baretta

22 Automatic," exhibit No. 2, together with a "magazine," "full to

capacity," exhibit No. 3, on the ground within a block of

defendant and Sitton.   Defendant was subsequently arrested for

feloniously possessing the weapon, the instant offense.



                               - 2 -
     Prior to trial, defendant moved for discovery pursuant to

Rule 3A:11, specifically requesting "[a]ny written reports of

fingerprint analyses, handwriting analyses, urine and breath

tests, [and] other scientific reports."    (Emphasis added).   The

Commonwealth thereafter provided defendant with no "written

reports," but, by letter dated February 15, 2001, the prosecutor

advised counsel that "[i]tems of physical evidence which [he]

intended to introduce at trial as exhibits . . . are available for

inspection in [his] office during normal business hours upon

reasonable notice."

     At trial, defendant objected when the Commonwealth asked

Officer Pohlmeyer to relate his findings upon "test firing" the

offending weapon prior to trial, complaining he had "not been

provided in discovery with any expert testimony or written or oral

reports about any ballistics tests."    The Commonwealth countered,

"There are no reports, there [is] no expert testimony," explaining

"the only testimony you are about to hear is that the officer put

a bullet in [the gun], shot it and it worked.    It's not ballistic

testimony, it's not expert testimony."

     Pursuing the issue, defendant was permitted to inquire of

Pohlmeyer, "Did you make any notes about the procedure in which

you proceeded in doing this?"   Pohlmeyer then referenced "a note

in [his] notebook," which recorded only "the time" he fired the

weapon.   Defendant renewed her objection to Pohlmeyer's evidence,

contending the note constituted a written report not provided in

                                - 3 -
response to discovery.    The court overruled the objection and

permitted the testimony in issue.

     Pohlmeyer then recounted that, on the morning of trial, he

"took [the gun] to the fire range," "inserted one round that was

recovered into the magazine," "inserted the magazine into the

weapon," "chambered that round," and "fired the weapon."     He noted

"the round exited the barrel and the casing was extracted and fell

on the ground."

     At the close of the Commonwealth's case and, again, after

resting without presenting evidence, defendant moved to strike,

arguing, inter alia, the Commonwealth failed to prove "beyond a

reasonable doubt" the "gun does, in fact, expel a projectile."

The trial court denied defendant's motions and convicted her of

the instant offense.

                                  II.

     On appeal, defendant first contends the trial judge

improperly allowed Officer Pohlmeyer's testimony notwithstanding

the Commonwealth's failure to disclose attendant "written

scientific reports," in violation of her right to discovery.      We

disagree.

     "'[T]here is no general constitutional right to discovery

in a criminal case.'     Rule 3A:11 provides for limited pretrial

discovery by a defendant in a felony case."     Ramirez v.

Commonwealth, 20 Va. App. 292, 295, 456 S.E.2d 531, 532 (1995)



                                 - 4 -
(citation omitted).    Rule 3A:11(b)(1) directs, in pertinent

part, that

             [u]pon written motion of an accused a court
             shall order the Commonwealth's attorney to
             permit the accused to inspect and copy or
             photograph any relevant . . . written
             reports of autopsies, ballistic tests,
             fingerprint analyses, handwriting analyses,
             blood, urine and breath tests, other
             scientific reports . . . that are known by
             the Commonwealth's attorney to be within the
             possession, custody or control of the
             Commonwealth.

Id. (emphasis added).

     Here, however, Pohlmeyer made no "written scientific report."

He simply test fired the offending weapon, recording the time in a

"notebook," clearly not a written report of a ballistics test

embraced either by defendant's discovery motion or Rule 3A:11.

Accordingly, the Commonwealth had no duty to disclose such

evidence to defendant in discovery, and the trial court properly

permitted Pohlmeyer to relate his findings.

                                 III.

     Defendant's challenge to the sufficiency of the evidence to

support the conviction is likewise without merit.    Recently, in

Armstrong v. Commonwealth, 263 Va. 573, 562 S.E.2d 139 (2002),

the Supreme Court of Virginia instructed:

             [I]n order to sustain a conviction for
             possessing a firearm in violation of Code
             § 18.2-308.2, the evidence need show only
             that a person subject to the provisions of
             that statute possessed an instrument which
             was designed, made, and intended to expel a
             projectile by means of an explosion. It is

                                 - 5 -
          not necessary that the Commonwealth prove
          the instrument was "operable," "capable" of
          being fired, or had the "actual capacity to
          do serious harm."

Id. at 584, 562 S.E.2d at 145 (footnote omitted).

     Nevertheless, Pohlmeyer's testimony clearly established

that the weapon, before the court as exhibit No. 2, was both an

"instrument . . . designed, made, and intended to expel a

projectile by means of an explosion," a "firearm" contemplated

by Code § 18.2-308.2, and operational.   Moreover, other

witnesses variously described it as a "gun," a "Baretta 22

Automatic," and "Blude semiautomatic handgun."   Such evidence

established defendant's guilt beyond a reasonable doubt.

     Accordingly, we affirm the conviction.

                                                           Affirmed.




                              - 6 -